Citation Nr: 1634595	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  12-24 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel






INTRODUCTION

The Veteran served on active duty from February 1977 to June 1977 and from October 1986 to October 2009.  The Veteran had additional service with the United States Army Reserve (Reserve).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the VA RO.  


FINDING OF FACT

The weight of the evidence supports a finding that the Veteran's bilateral hearing loss was the result of his military service. 
 

CONCLUSION OF LAW

Criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303. 

Here, the Veteran is seeking service connection for bilateral hearing loss.  The Veteran had a long and distinguished career in the United States Army serving on either active duty or in the Army Reserves for more than three decades.

He is seeking service connection for bilateral hearing loss.  The evidence of record confirms that the Veteran currently has hearing loss in both ears for VA purposes.  

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran filed his claim for service connection prior to separating from the service.  From a review of the results of his in-service audiometric testing, the Veteran's hearing acuity clearly diminished in both ears between 1990 and 2009.  

The Veteran also reported that he had really begun appreciating hearing problems approximately five years earlier at a VA examination in 2009.  This would have placed the onset of hearing problems squarely during his 23 years of active duty.

The Board had a chance to meet the Veteran at a hearing in May 2016 and found him to be of high character and fully credible in his reports.  Based on his testimony and the medical evidence of record, the Board believes that the evidence of record supports a finding that the Veteran's bilateral hearing loss was caused by his military service, and for that reason his claim is granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error). 



ORDER

Service connection for bilateral hearing loss is granted.


____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


